DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: metallic liner as recited in instant specification paragraphs [0003], [0005-0006] and [0019]}; and wherein the insulating cavity 22 is defined between the steel liner 14 and the outer steel wrapper 18 as shown in Figs. 1-6.

Double Patenting
2.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
          
Claims 1, 2, 4, 5, 7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 11,248,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent teach the same basic structure of claim 1 of instant Application. 
Claim 2 of Patent teach the same basic structure of claim 2, of instant Application.
Claim 3 of Patent teach the same basic structure of claim 4, of instant Application.
Claim 4 of Patent teach the same basic structure of claim 5, of instant Application.
Claim 6 of Patent teach the same basic structure of claim 7, of instant Application.
Claim 7 of Patent teach the same basic structure of claim 9, of instant Application.
Claim 8 of Patent teach the same basic structure of claim 10, of instant Application.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 11,248,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the Patent teach the same basic structure of claim 11 of instant Application. 
Claim 10 of Patent teach the same basic structure of claim 12, of instant Application.
Claim 11 of Patent teach the same basic structure of claim 13, of instant Application.
Claim 12 of Patent teach the same basic structure of claim 14, of instant Application.
Claim 13 of Patent teach the same basic structure of claim 15, of instant Application.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16 and 18-20 of U.S. Patent No. 11,248,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the Patent teach the same basic structure of claim 16 of instant Application. 
Claim 16 of Patent teach the same basic structure of claim 17, of instant Application.
Claim 18 of Patent teach the same basic structure of claim 18, of instant Application.
Claim 19 of Patent teach the same basic structure of claim 19, of instant Application.
Claim 20 of Patent teach the same basic structure of claim 20, of instant Application.
 Any difference in the respective claims of the instant Application and the Patent are simple matters of wording, and not any significant structural differences. 
This is a nonstatutory obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allo et al. (U.S. PG Pub No.: 2017/0159995 A1), hereinafter referred to as Allo et al. ‘995, in view of Theuss et al. (U.S. PG Pub No.: 2008/0227235 A1), hereinafter referred to as Theuss et al. ‘235.

Regarding claim 1, Allo et al. ‘995 disclose a structural cabinet (10) for an appliance (12), the structural cabinet comprising: a metallic wrapper (14) with an insulating cavity (18) defined therein; {as shown in Figs. 2, 4, 5, 7 and 8: ¶¶ [0002], [0017-0019] and [0031]}.
However, Allo et al. ‘995 fail to disclose a pressure sensing device disposed within the insulating cavity, wherein the pressure sensing device is located to detect a pressure status and transmit the pressure status through the metallic wrapper.  
Theuss et al. ‘235 teach: the concept of a pressure sensing device (170) disposed within the insulating cavity (120b), wherein the pressure sensing device is located to detect a pressure status and transmit the pressure status through the metallic wrapper (110) {as shown in Fig. 2: ¶¶ [0003], [0011], [0015-0016], [0021], [0025-0027], [0031] and claim 32}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 insulating cavity in view of Theuss et al. ‘235 to include the use of a pressure sensing device disposed within the insulating cavity, wherein the pressure sensing device is located to detect a pressure status and transmit the pressure status through the metallic wrapper, in order to facilitate mitigation of potential structural compromise due to strains or leakage within the appliance structural member {Theuss et al. ‘235 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of Theuss et al. ‘235 to obtain the invention as specified in claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of Theuss et al. ‘235 to obtain the invention as specified in claim 1.
Regarding claim 3, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 disclose wherein the metallic wrapper at least partially defines a thermally insulated compartment (10) of a refrigeration unit (12) {as shown in Figs. 1-2: ¶ [0017]}.  

Regarding claim 4, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the pressure sensing device is paired with a transmitter that is configured to transmit the pressure status from the insulating cavity and through a wall of the metallic wrapper {as shown in Fig. 2: ¶¶ [0003], [0011], [0013], [0019], [0027]}.  

Regarding claim 5, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 disclose wherein the insulating cavity defines a partial vacuum {see ¶¶ [0002-0003]}.  

Regarding claim 6, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 disclose wherein an insulation material (24) is disposed within the insulating cavity {as shown in Figs. 4-6: ¶ [0017]}.  

Regarding claim 7, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 wherein a change in the metallic wrapper caused by a change in an amount of gas within the insulating cavity {see ¶ [0021]}; and Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose wherein the pressure sensing device detects a change in the metallic wrapper caused by the change in the amount of gas within the insulating cavity {see ¶ [0024]}.

Regarding claim 8, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 7, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the pressure status is a pressure-related reading {see ¶¶ [0023] and [0026]}.  

Regarding claim 9, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 7, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the pressure status is a deflection-related reading {see ¶¶ [0023] and [0026]}.  

Regarding claim 10, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, Allo et al. ‘995 as modified by Theuss et al. ‘235 further the limitations of disclose the limitations of wherein the pressure sensing device transmits a wireless signal of the pressure status to at least one of a refrigerator control board and a receiver {see ¶¶ [0003], [0011- 0013], [0019], [0023], [0025] and [0027]}.  

Regarding claim 11, Allo et al. ‘995 disclose a vacuum insulated structure (32) for a refrigerating appliance (12) comprising: a metallic wrapper (14) that partially defines a refrigerated compartment (10) and includes an interior surface (16) that defines an insulating cavity (18) {as shown in Figs. 1-2 and 4-6: ¶ [0017]}.
However, Allo et al. ‘995 fail to disclose the limitations of a window configured to allow a wireless signal to pass therethrough, wherein the window is sealedly coupled to an opening defined by the metallic wrapper; and a pressure sensing device coupled to the interior surface of the metallic wrapper, wherein the pressure sensing device is disposed proximate the window and transmits a signal through the window to a receiver.  
Theuss et al. ‘235 teach: the concept of a window (140) configured to allow a wireless signal to pass therethrough, wherein the window is sealedly coupled to an opening defined by the metallic wrapper (110) {as shown in Figs. 1A, 1B and 2: ¶¶ [0012], [0021] and [0023-0025]}; and a pressure sensing device (170) coupled to the interior surface of the metallic wrapper, wherein the pressure sensing device is disposed proximate the window and transmits a signal through the window to a receiver {as shown in Fig. 2: ¶¶ [0003], [0011-0013], [0019], [0015-0016], [0021], [0023], [0025-0027], [0031] and claim 32}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 insulating cavity in view of Theuss et al. ‘235 to include the use of a window configured to allow a wireless signal to pass therethrough, wherein the window is sealedly coupled to an opening defined by the metallic wrapper; and a pressure sensing device coupled to the interior surface of the metallic wrapper, wherein the pressure sensing device is disposed proximate the window and transmits a signal through the window to a receiver, in order to facilitate mitigation of potential structural compromise due to strains or leakage within the appliance structural member {Theuss et al. ‘235 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of Theuss et al. ‘235 to obtain the invention as specified in claim 11. 

Regarding claim 14, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 11, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the window (140) includes an overlap joint (OL) that is sealedly coupled to the metallic wrapper (110), wherein the overlap joint comprises a sealant (192) that significantly prevents gas from permeating through the overlap joint {as shown in annotated Figs. 1B and Fig. 2: ¶¶ [0025] and [0031]}.  

Regarding claim 16, Allo et al. ‘995 disclose a vacuum insulated structure (32) for thermal insulation in a refrigerating appliance (12) comprising: a structural cabinet (10) having a steel wrapper (14) with an interior surface (16) that defines an insulating cavity (18) {as shown in Figs. 1, 2, 4-5: ¶¶ [0017-0019]}.
However, Allo et al. ‘995 fail to disclose the limitations of a steel wrapper; and at least one strain gauge attached to the interior surface that transmits a signal through the steel wrapper via a wireless network to at least one of a control board and a receiver.  
Theuss et al. ‘235 teach: the concept of at least one strain gauge (170) attached to the interior surface that transmits a signal through the steel wrapper (110) via a wireless network to at least one of a control board and a receiver {as shown in Fig. 2: ¶¶ [0003], [0011-0013], [0015-0016], [0019], [0021], [0023], [0025-0027]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 insulating cavity in view of Theuss et al. ‘235 to include the use of least one strain gauge attached to the interior surface that transmits a signal through the steel wrapper via a wireless network to at least one of a control board and a receiver, in order to facilitate mitigation of potential structural compromise due to strains or leakage within the appliance structural member {Theuss et al. ‘235 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of Theuss et al. ‘235 to obtain the invention as specified in claim 16.

Regarding claim 17, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 16, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the at least one strain gauge capable of detecting strain in the steel wrapper caused by a change in gas pressure differential {see ¶¶ [0010] and [0024]}.  

Regarding claim 18, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 16, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the structural cabinet includes a window (140) that is sealedly coupled to the steel wrapper (110) proximate the at least one strain gauge (170) {as shown in Figs. 1A, 1B and 2: ¶¶ [0012], [0021] and [0023-0025]}.
  
Regarding claim 19, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 16, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the at least one strain gauge wirelessly transmits the signal via at least one of Wi-Fi and a cloud-based network {see ¶¶ [0003], [0011] and [0025]}.  

Regarding claim 20, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 16, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the at least one strain gauge (170) transmits at least one of a wired signal and wireless signal to a refrigerator control board or a receiver {see ¶¶ [0003], [0011], [0025] and [0027]}.

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allo et al. ‘995 and Theuss et al. ‘235 as applied to claims 1 and 11 above, further in view of WONG et al. (WO Pub No.: 2018/164591 A1), hereinafter referred to as WONG et al. ‘591.

Regarding claim 2, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the structural cabinet of claim 1, EXCEPT for the limitation of wherein the metallic wrapper is steel.  
WONG et al. ‘591 teach: the concept of wherein the metallic wrapper is steel {see Fig. 6A: Page 7 of 25, lines 27-29}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 wrapper by the wrapper of WONG et al. ‘591, so as to include the use of a steel wrapper, in order to provide a torsionally stiff cabinet structure {WONG et al. ‘591 – Page 9 of 25, lines 8-31}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of WONG et al. ‘591 to obtain the invention as specified in claim 2.

Regarding claim 12, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 11, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the window is made from a low gas permeability material {see ¶ [0031], wherein a glass cover constitutes a low gas permeability material}.
However, Allo et al. ‘995 fail to disclose the limitation of wherein the metallic wrapper is made of steel.  
WONG et al. ‘591 teach: the concept of wherein the metallic wrapper is steel {see Fig. 6A: Page 7 of 25, lines 27-29}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 wrapper by the wrapper of WONG et al. ‘591, so as to include the use of a steel wrapper, in order to provide a torsionally stiff cabinet structure {WONG et al. ‘591 – Page 9 of 25, lines 8-31}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 in view of WONG et al. ‘591 to obtain the invention as specified in claim 12.

Regarding claim 13, the combination of Allo et al. ‘995, Theuss et al. ‘235 and WONG et al. ‘591 disclose and teach the vacuum insulated structure of claim 12, Allo et al. ‘995 as modified by Theuss et al. ‘235 further disclose the limitations of wherein the low gas permeability material is plastic and the window is treated with a coating that minimizes gas permeation {see ¶¶ [0012]}.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allo et al. ‘995 and Theuss et al. ‘235 as applied to 11 above, further in view of KELLER et al. (U.S. PG Pub No.: 2017/0227278 A1), hereinafter referred to as KELLER et al. ‘278.

Regarding claim 15, the combination of Allo et al. ‘995 and Theuss et al. ‘235 disclose and teach the vacuum insulated structure of claim 11, EXCEPT for the limitations of wherein the window comprises at least one groove, and metallic wrapper comprises at least one flange that extends away from the interior surface, wherein the at least one groove matingly accepts the at least one flange.  
KELLER et al. ‘884 teach: the concept of wall (15) comprises at least one groove (17), and outer shell (6) comprises at least one flange (46) that extends away from the interior surface, wherein the at least one groove matingly accepts the at least one flange {as shown in Fig. 8: ¶ [0048]}
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Allo et al. ‘995 as modified by Theuss et al. ‘235 in view of  KELLER et al. ‘884 to include the use of the window comprises at least one groove, and metallic wrapper comprises at least one flange that extends away from the interior surface, wherein the at least one groove matingly accepts the at least one flange, in order to facilitate coupling of the window to the metallic wrapper without utilization of a sealant.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Allo et al. ‘995 as modified by Theuss et al. ‘235 in view of KELLER et al. ‘884 to obtain the invention as specified in claim 15.

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,783,971 to Alba, Donald.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/10/2022